Citation Nr: 0013339	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

Review of the claims file reflects that the veteran had 
active military service from April 1944 to January 1965, at 
which point in time he retired from military service with 
more than 20 years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) North Little Rock, Arkansas, Regional Office 
(RO).  


FINDINGS OF FACT

1.  A copy of the veteran's death certificate shows that he 
died on September 20, 1996, at the age of 70 years, and that 
the immediate cause of death was pulmonary infarction, due to 
pulmonary emboli, due to right ventricular dilatation, due to 
severe emphysema.  Other significant conditions listed as 
contributing to death but not resulting in the underlying 
cause were recent small cell lung cancer (in remission), 
chronic obstructive pulmonary disease, pseudomembranous 
colitis, and cachexia.  

2.  At the time of his death, the veteran was service-
connected for residuals of a left shoulder dislocation and 
prostatitis, which had been granted by a March 1992 rating 
decision, and each condition had been rated noncompensable 
since March 6, 1991.  

3.  The veteran's pulmonary disabilities were initially 
manifested many years after service.  

4.  Neither lung cancer nor any cardiovascular disorder is 
shown to have been present in service or within the first 
year following the veteran's retirement from service in 
January 1965.  

5.  There is no competent evidence of emphysema, chronic 
obstructive pulmonary disease, lung cancer, pseudomembranous 
colitis, and cachexia in service, or of a nexus between the 
pulmonary disease and cardiovascular disease that caused the 
veteran's death and inservice disease or injury.  

6.  There is no competent medical evidence of record that 
shows that the veteran developed nicotine dependence during 
service.  

7.  The veteran was honorably discharged from active duty, he 
did not die in active service, he did not die as the result 
of a service-connected disability, and entitlement to a 
permanent and total disability rating had not been 
established at the time of death.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309, 3.312, 3.313(a) (1999).  

2.  The appellant's claim for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, lacks legal merit and entitlement under the law.  
38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 C.F.R. § 3.807 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the veteran developed nicotine 
dependency during his more than 20 years of active military 
service, and that the nicotine dependency led to the 
development of severe emphysema, which was a cause of his 
death in September 1996.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a malignant tumor or cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown .  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

A copy of the veteran's death certificate shows that he died 
on September 20, 1996, at the age of 70 years, and that the 
immediate cause of death was pulmonary infarction, due to 
pulmonary emboli, due to right ventricular dilatation, due to 
severe emphysema.  Other significant conditions listed as 
contributing to death but not resulting in the underlying 
cause were recent small cell lung cancer (in remission), 
chronic obstructive pulmonary disease, pseudomembranous 
colitis, and cachexia.  

The veteran's service medical records show no complaint, 
finding, or indication of emphysema, lung cancer, chronic 
obstructive pulmonary disease, pseudomembranous colitis, or 
cachexia.  Nor was lung cancer or cardiovascular disease 
shown within the first year after the veteran's retirement 
from service in January 1965.  The medical evidence of record 
reveals that the veteran's small cell carcinoma of the lung 
was initially identified and treated in May 1996.  

The records pertaining to the period of terminal 
hospitalization from May to September 1996 show that the 
appellant received treatment for pulmonary disability and 
small cell lung cancer.  Those records show that the 
appellant reported having smoked a pack of cigarettes per day 
for 55 years prior to quitting one year before, and that his 
emphysema had been diagnosed three years before while his 
hypertension had been diagnosed two years before.  

A VA pathologist indicated in an August 1997 statement that 
an autopsy of the veteran had revealed that his death was due 
to blood clots in the lungs.  

At an October 1998 Regional Office hearing, the appellant 
recounted how the appellant had indicated to her after they 
met in 1985 that he had begun smoking at an early age and had 
smoked during his military career.  She also testified that 
he had told her that he had initially joined the military at 
the age of sixteen but had been discharged after his true age 
was discovered.  

In a February 1999 statement, the VA physician who was 
attending the veteran at the time of his death described the 
direct and indirect causes of the veteran's death.  The 
physician noted that the veteran's small cell carcinoma of 
the lung remained in remission at the time of death, with no 
residual tumor identified at autopsy.  The physician reported 
that the autopsy showed that the veteran had had a large 
blood clot in his left lung (pulmonary embolism), which had 
further compromised his severely emphysematous lungs to the 
point that acute respiratory failure and death resulted in a 
matter of minutes.  The physician stated that the autopsy 
also revealed that the right ventricle of the veteran's heart 
was dilated from years of pulmonary hypertension, and that 
that was the most likely source of the embolism because he 
had no evidence of deep venous thromboses (blood clots) in 
his legs at the time of death.  The physician opined that it 
was highly likely that the abnormal dilation of the veteran's 
heart was a direct consequence of the emphysema in both 
lungs.  The physician further opined that the appellant's 
cigarette addiction caused his severe, life threatening "end 
stage" emphysema and (at least indirectly) led to the acute 
event that ultimately killed him.  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for the cause of the veteran's death.  The 
appellant has failed to show the required nexus between the 
veteran's pulmonary disabilities and cardiovascular 
disabilities and any disease or injury in service.  The 
veteran's emphysema, chronic obstructive pulmonary disease, 
lung cancer, hypertension, and dilatation of the right 
ventricle are all shown to have been initially manifested 
many years after the veteran's retirement from service.  The 
VA medical records dated from May to September 1996 do not 
provide any evidence or opinion which would indicate that the 
appellant's pulmonary disabilities including lung cancer or 
cardiovascular disabilities had their origin in service.  
There is no medical evidence establishing a link of the 
veteran's pulmonary or cardiovascular disabilities to his 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  The Board also notes that the smoking history 
provided by the appellant in 1996 indicated that he began 
smoking in 1940 (55 years back from 1995), at which time he 
would have been 14 or 15 years old (born in October 1925), 
and which was prior to his entry into military service 
(1944).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  They require the special 
knowledge and experience of a trained medical professional.  
Although the appellant has presented statements and testimony 
regarding her claim that the veteran's pulmonary disability 
was caused by nicotine dependence that began in service, the 
record does not show that she is a medical professional, with 
the training and expertise to provide clinical findings 
regarding a diagnosis of nicotine dependence in service, or 
regarding an etiological relationship between the veteran's 
military service and his cause of death.  Consequently, her 
lay statements and testimony are not sufficient competent 
evidence for the purpose of showing a nexus between the 
veteran's pulmonary disabilities including emphysema and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Because there has been no competent evidence presented which 
shows that the veteran's pulmonary disabilities or 
cardiovascular disabilities either began in service or may be 
presumed to have begun in service, or that his nicotine 
dependence began in service, the Board concludes that the 
appellant has failed to meet her initial burden of presenting 
evidence that her claim for service connection for the cause 
of the veteran's death is plausible or otherwise well 
grounded.  Therefore, it must be denied.  

Where the claimant has not met her initial burden, VA has no 
duty to assist her in developing facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a).  However, where a claim is not 
well grounded, it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete her application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In this case, the RO substantially complied 
with this obligation in the statement of the case issued in 
February 1999.  Moreover, this Board decision informs the 
appellant of the evidence that is lacking to make her claim 
of entitlement to service connection for the cause of the 
veteran's death well grounded.  Unlike the situation in 
Robinette, she has not put VA on notice of the existence of 
any specific evidence that, if submitted, could make this 
claim well grounded.  


II.  Entitlement to Dependents' Educational Assistance 
Benefits

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or serviceperson will 
have basic eligibility (1) if the veteran was discharged from 
service under conditions other than dishonorable, or died in 
service, and either has a permanent and total service-
connected disability; or had a permanent and total service-
connected disability at the date of death; or (2) if the 
veteran died as a result of a service-connected disability.  
The service-connected disability or death must have been the 
result of active military, naval, or air service on or after 
April 21, 1898.  38 C.F.R. § 3.807; See also 38 U.S.C.A. 
§ 3501.  

Where the law and not the evidence is dispositive, a claim 
should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that the law and not the evidence is 
dispositive as to the appellant's claim for entitlement to 
dependents' educational assistance benefits.  The veteran had 
active military service from April 1944 to January 1965 and 
was honorably discharged.  At the time of death, he had 
established service connection for residuals of a left 
shoulder dislocation and prostatitis, with each rated 
noncompensably disabling, and had not established a permanent 
and total disability rating.  Section I of this decision 
found that service connection was not warranted for the cause 
of the veteran's death.  The veteran did not die in service, 
nor did he die as the result of a service-connected 
disability.  Because the criteria of 38 C.F.R. § 3.807 are 
not met with regard to establishing the appellant's 
entitlement to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, her claim lacks legal merit and entitlement under the 
law.  Consequently, it must be terminated.  

ORDER

Service connection is denied for the cause of the veteran's 
death.  

The claim of entitlement to dependents' educational 
assistance benefits, under Chapter 35, Title 38, United 
States Code is dismissed.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

